© A094 (Rev. 8/97) ComnbinmeAAoAnoWel Biak@O28-KIN Document 7 Filed 02/14/20 FILED

 

UNITED STATES DISTRICT CourT. FEB ! 4 2020

U.S. DISTRICT COURT

enstelh athe
Eastern District of California ba ERWOISTRICT OF CALIFORN -_
UNITED STATES OF AMERICA COMMITME “ANOTHER

 

 

 

 

 

 

 

 

V. DISTRICT
IEVGEN KARIAKA Case No. *2:20-mj-00028 KIN
DOCKET NUMBER MAGISTRATE JUDGE CASE NUMBER
District of Arrest District of Offense District of Arrest District of Offense
1:18-cr-0109 TSB-6 2:20-mj-00028 KIN
HARGES AGAINST THE DEFENDANT ARE BASED UPON AN
x__Indictment Information Complaint Other (specify)
charging a violation of 18 U.S.C. § 1962(d)

 

 

ISTRICT OF OFFENSE Southern District of Ohio (Cincinnati)

 

[DESCRIPTION OF CHARGES:
Conspiracy to Participate in Racketeering Activity

|CURRENT BOND STATUS:
____Bail fixed at $ and conditions were not met
Government moved for detention and defendant detained after hearing in District of Arrest
__2%\ Government moved for detention and defendant detained pending detention hearing in District of Offense

 

 

Other (specify)
epresentation ___Retained Own Counsel _X_ Federal Defender Organization __CJA Attomey _ None
Interpreter Required? __No  _x_Yes Language: Russian

 

 

DISTRICT OF CALIFORNIA
TO: THE UNITED STATES MARSHAL

You are hereby commanded to take custody of the above named defendant and to transport that
defendant with a certified copy of this commitment forthwith to the district of offense as specified above
and there deliver the defendant to the United States Marshal for that District or to some other officer
authorized to receive the defendant.

B/4[yo00 AY DAor

Date United States Judge or MagiStrate Judge

 

RETURN

 

This commitment was received and executed as follows:

 

IDATE COMMITMENT ORDER RECEIVED PLACE OF COMMITMENT DATE DEFENDANT COMMITTED

 

 

 

IDATE [UNITED STATES MARSHAL KBY) DEPUTY MARSHAL

 

 

 

 

 
